In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00450-CR
     ___________________________

 DEMETRIS DESHAWN POPE, Appellant

                     V.

          THE STATE OF TEXAS


  On Appeal from the 30th District Court
        Wichita County, Texas
       Trial Court No. 59,811-A


  Before Pittman, Birdwell, and Bassel, JJ.
  Memorandum Opinion by Justice Pittman
                           MEMORANDUM OPINION

      The trial court sentenced Appellant Demetris Deshawn Pope to twenty-five

years’ confinement for aggravated assault on a public servant, a first-degree felony.1

See Tex. Penal Code Ann. § 22.02(a), (b)(2). In one issue, Appellant contends the

sentence was excessive and disproportionate to the crime for which he was convicted

in violation of the Eighth Amendment. Appellant argues that the sentence imposed

was longer than his then-age, that he had recently become a father and obtained

employment, and that he had not previously been convicted of a felony. He also

argues that the State did not establish that the injuries of the police officer he

assaulted were as serious as the State contended.

      Appellant did not object to his sentence when the trial court imposed it and did

not raise the complaint in a motion for new trial or other post-trial motion. This type

of claim must be raised at the trial court level to preserve it for appellate review. See

Banister v. State, 551 S.W.3d 768, 769 (Tex. App.—Fort Worth 2017, no pet.); Pollock v.

State, 405 S.W.3d 396, 405–06 (Tex. App.—Fort Worth 2013, no pet.); Kim v. State,

283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d). Because Appellant




      1
       Because Appellant does not challenge the sufficiency of the evidence to
support his conviction, we omit a factual background.


                                           2
forfeited his complaint by not objecting to his sentence in the trial court, we overrule

his sole issue.2

       We affirm the trial court’s judgment.




                                                      /s/ Mark T. Pittman
                                                      Mark T. Pittman
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: June 6, 2019




       2
        We note that Appellant’s sentence was within the statutory limits, see Tex.
Penal Code Ann. § 12.32, and that “[p]unishment that is imposed within the statutory
limits, and that is based upon the sentencer’s informed normative judgment, is
generally not subject to challenge for excessiveness except in exceedingly rare
situations.” Pollock, 405 S.W.3d at 406 n.7 (citations and internal quotation marks
omitted).


                                           3